Case 2:19-cv-03365-DRH-SIL Document 66 Filed 03/22/21 Page 1 of 3 PageID #: 1382




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK,
 ----------------------------------------------------------X
 APTIVE ENVIRONMENTAL, LLC,

                           Plaintiff,
                                                               JUDGMENT
                                                               CV 19-3365 (SJF)SIL)
         - against -

 VILLAGE OF EAST ROCKAWAY, NEW
 YORK,

                            Defendant.
 ----------------------------------------------------------X


         An Order of Honorable Sandra J. Feuerstein, United States District Judge, having been

 filed on March 5, 2021, accepting in its entirety the December 23, 2020 Report and

 Recommendation of United States Magistrate Judge Steven I. Locke; (i) denying in its entirety

 defendant Village of East Rockaway, New York’s (“the Village”) motion for summaryjudgment

 pursuant to Rule 56 of the Federal Rules of Civil Procedure seeking to dismiss plaintiff Aptive

 Environmental LLC’s (“Aptive”) claims in the second amended complaint; (ii) granting Aptive’s

 cross-motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure

 on itsclaims in the second amended complaint seeking (A) judgment declaring that the Village’s

 Solicitation Fee, found at §§ 171-3 and 171-5(A) of the Village Code, violates the First

 Amendment rights of Aptive, others similarly situated, and Village residents, both facially and as

 applied, and (B) a permanent injunction barring enforcement of the Solicitation Fee; and (iii)

 granting Aptive a judgment as a matter of law (A) declaring that the Village’s Solicitation Fee,

 found at §§ 171-3 and 171-5(A) of the Village Code, violates the First Amendment rights of

 Aptive, others similarly situated, and Village residents, both facially and asapplied, and (B)

 permanently enjoining the Village, and its agents and employees, from enforcing the Solicitation
Case 2:19-cv-03365-DRH-SIL Document 66 Filed 03/22/21 Page 2 of 3 PageID #: 1383




 Fee found at §§ 171-3 and 171-5(A) of the Village Code against Aptive and others similarly

 situated; and an Order Dismissing Case of Honorable Sandra J. Feuerstein, United States District

 Judge, having been filed on March 19, 2021, dismissing plaintiff Aptive’s remaining claim for

 damages, directing the Clerk of the Court to enter judgment in accordance with the March 5,

 2021 Order and favor of defendant and close this case, it is

           ORDERED AND ADJUDGED that the Village’s motion for summaryjudgment

 pursuant to Rule 56 of the Federal Rules of Civil Procedure seeking to dismiss Aptive’s claims

 in the second amended complaint is denied in its entirety; that Aptive’s cross-motion for

 summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure on itsclaims in

 the second amended complaint seeking (A) judgment declaring that the Village’s Solicitation

 Fee, found at §§ 171-3 and 171-5(A) of the Village Code, violates the First Amendment rights of

 Aptive, others similarly situated, and Village residents, both facially and asapplied, and (B) a

 permanent injunction barring enforcement of the Solicitation Fee, is granted; that Aptive is

 granted judgment as a matter of law declaring: (A) that the Village’s Solicitation Fee, found at

 §§ 171-3 and 171-5(A) of the Village Code, violates the First Amendment rights of Aptive,

 others similarly situated, and Village residents, both facially and as applied, and (B) that the

 Village, and its agents and employees, are permanently enjoined from enforcing the Solicitation

 Fee found at §§ 171-3 and 171-5(A) of the Village Code against Aptive and others similarly

 situated; that plaintiff Aptive’s remaining claim for damages is dismissed; and that this case is

 closed.




                                                   2
Case 2:19-cv-03365-DRH-SIL Document 66 Filed 03/22/21 Page 3 of 3 PageID #: 1384




 Dated: March 22, 2021
        Central Islip, New York

                                                 DOUGLAS C. PALMER
                                                 CLERK OF THE COURT
                                           By:   /s/ James J. Toritto
                                                 Deputy Clerk




                                       3
